DETAILED ACTION
This action is responsive to communications filed 05 October 2021.
Claims 1-10 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 October 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
Claim 10 of this application is patentably indistinct from claim 1-10 of Application No. 15/727,892 and 16/793,462. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-10 of U.S. Patent No. 10574624 and 11146529. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following table below.
Instant Application
Patent 10574624
Patent 11146529


1. A computer-implemented method in a content delivery network (CDN), wherein said CDN delivers content on behalf of at least one content provider, and wherein the CDN includes a rendezvous system that selects CDN servers for clients, the method comprising: in response to a request by a rendezvous mechanism in said rendezvous system, evaluating a first given function; splitting a table generation mechanism into a first table generation mechanism and a second table generation mechanism; and based on the outcome of said evaluating, said rendezvous mechanism using either a first table or a second table, wherein said first given function is indicative of a transition rate from using said first table to using said second table, wherein (i) said first table was generated by said first table generation mechanism for use by said rendezvous mechanism to select CDN servers for clients, and wherein (ii) said second table was generated by said second table generation mechanism for use by said rendezvous mechanism to select CDN servers for clients.  

1. A computer-implemented method in a content delivery network (CDN), wherein said CDN delivers content on behalf of at least one content provider, and wherein the CDN includes a rendezvous system that selects CDN servers for clients, the method comprising: in response to a request by a rendezvous mechanism in said rendezvous system, evaluating a first given function; and based on the outcome of said evaluating, said rendezvous mechanism using either a first table or a second table, wherein said first given function is indicative of a transition rate from using said first table to using said second table, said first table was generated by a first table generation mechanism, said second table was generated by a second table generation mechanism, said first given function evaluates to either a first value or a second value, said rendezvous system comprises a plurality of rendezvous mechanisms, said plurality of rendezvous mechanisms are divided into two distinct groups consisting of a first group of rendezvous mechanisms and a second group of rendezvous mechanisms, said first given function evaluates to the first value for rendezvous mechanisms in the first group 


2. The method of claim 1 wherein said first given function evaluates to either a first value or a second value, and wherein said first table is used when said first given function evaluates to said first value, and said second table is used when said first given function evaluates to said second value.  

1. (…) said first table is used when said first given function evaluates to said first value and said second table is used when said first given function evaluates to said second value.  

3. The method of claim 2 wherein said first given function initially evaluates to said first value more than to said second value based on the transition rate, and wherein said first given function evaluates increasingly to said second value over time based on the transition rate.  

3. The method of claim 2 wherein said first given function initially evaluates to said first value more than to said second value based on the transition rate, and wherein said first given function evaluates increasingly to said second value over time based on the transition rate.  

3. The method of claim 1 wherein said first given function initially evaluates to said first value more than to said second value based on the transition rate, and wherein said first given function evaluates increasingly to said second value over time based on the transition rate.
4. The method of claim 3 wherein said first given function evaluates to said second value linearly over time.  

4. The method of claim 3 wherein said first given function evaluates to said second value linearly over time.  

4. The method of claim 3 wherein said first given function evaluates to said second value linearly over time.  

5. The method of claim 3 wherein said first given function 







6. The method of claim 3 wherein, after a certain time, said first given function evaluates only to said second value.  

6. The method of claim 3 wherein, after a certain time, said first given function evaluates only to said second value.  

107. The method of claim 6 wherein said first table continues to be produced after said certain time.  

7. The method of claim 6 wherein said first table continues to be produced after said certain time.  

7. The method of claim 6 wherein said first table continues to be produced after said certain time.  

8. The method of claim 2 wherein said first given function comprises a selection based on a value set by an operator.  

12. The method of claim 2 wherein said first given function comprises a selection based on a value set by an operator.  

12. The method of claim 1 wherein said first given function comprises a selection based on a value set by an operator.  

9. The method of claim 2 wherein said first given function is based on an element of the request.  

13. The method of claim 2 wherein said first given function is based on an element of the request.  

13. The method of claim 1 wherein said first given function is based on an element of the request.  

10. The method of claim 2 wherein a selection is policy specified in a 20configuration of the name being resolved.

14. The method of claim 2 wherein a selection is policy specified in a configuration of a name being resolved.  

14. The method of claim 1 wherein a selection is policy specified in a configuration of the name being resolved.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varney et al. (US-20140173135-A1) hereinafter Varney in view of Boone et al. (US-20140109076-A1) hereinafter Boone in view of Folkes (US-20090052445-A1).
Regarding claim 1, Varney discloses:
A computer-implemented method in a content delivery network (CDN) ([0167-0168] delivery services (e.g. CDN) may include rendezvous services)), wherein said CDN delivers content on behalf of at least one content provider ([0116] CDN distributes content on behalf of one or more content providers), and wherein the CDN includes a rendezvous system that selects CDN servers for clients ([0594] rendezvous service will return a list of VIPs in the CDN that are suitable for the client to contact in order to consume the subscriber’s service), the method comprising: 
in response to a request by a rendezvous mechanism in said rendezvous system ([0620] when a client asks a DNS-based rendezvous server to resolve the endpoint’s domain name the rendezvous system will return one or more of the addresses associated with that name [0845] DNS services (i.e. DNS must request for a list of service locators to provide name resolution) [1006] rendezvous requests, where name resolution information may be gathered by the rendezvous monitor), evaluating a first given function ([0612] list of service locators is evaluated by a rendezvous service, e.g. evaluation may use information available to the rendezvous service to determine the result [1366] e.g. BWCap; see Table on p.78); and 
based on the outcome of said evaluating ([1365-1366] server selector of rendezvous mechanism uses the value from the clustertable for shedding and the value from the hosttable for shedding as it is generally wrong for purposes of controlling shedding to avoid saturating a per-host uplink, e.g. based on cluster-total bandwidth or per-host bandwidth), said rendezvous mechanism using either a first table or a second table ([1365-1366] e.g. clustertable based on cluster-total bandwidth and hosttable based on per-host bandwidth), wherein 
([1373] clustertable describes each cluster [1365-1366] where BWcap is derived from cluster-total bandwidth (i.e. generated by calculating from a cluster-total bandwidth)), wherein 
said second table was generated by a second table generation mechanism ([1363] hosttable is a list of all machines in the network [1365-1366] where BWcap is derived from per-host bandwidth (i.e. generated by calculating from a per-host bandwidth)), and wherein 
said first given function evaluates to either a first value or a second value ([1366] BWCap; see Table on p.78 where bandwidth capacity is clusterBW when clusterBW >0 and hostBW 0; similarly bandwidth capacity is hostBW when clusterBW 0 and hostBW >0).  
Varney does not explicitly disclose:
said first given function is indicative of a transition rate from using said first table to using said second table, 
However, Boone discloses:
said first given function is indicative of a transition rate ([0011] transition to the downloaded newer versions of the firmware applications by restricting deployment in accordance with a policy, e.g. times of day, specified days of the week, etc. (i.e. a rate)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney in view of Boone to have a transition rate from using first and second tables. One of ordinary skill in the art would have been motivated to do so to manage the transition to the downloaded newer versions (Boone, [0011]) and for monitored and controlled deployment of new versions of CDN software (Varney, [1571]).
Varney-Boone do not explicitly disclose:
a transition rate from using said first table to using said second table,
However, Folkes discloses:
([0042] incremental manner, e.g. synchronizing entries in new forwarding table and active forwarding table [0046] e.g. incrementally updated),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney-Boone in view of Folkes to have the transition rate denote a rate from using a first table to a second table. One of ordinary skill in the art would have been motivated to do so to incrementally update a table while continuing to process and forward received packets which is advantageous over disabling packet forwarding while the old table and new table are synchronized (Folkes, [0004] [0046]).
Regarding claim 2, Varney-Boone-Folkes disclose:
The method of claim 1, set forth above, wherein, 
Varney discloses:
said first table is used when said first given function evaluates to said first value, and said second table is used when said first given function evaluates to said second value ([1366] BWCap; see Table on p.78 where bandwidth capacity is clusterBW when clusterBW >0 and hostBW 0; similarly bandwidth capacity is hostBW when clusterBW 0 and hostBW >0).  
Regarding claim 3, Varney-Boone-Folkes disclose:
The method of claim 2, set forth above, 
Varney discloses:
said first given function evaluates to either a first value or a second value ([1366] BWCap; see Table on p.78 where bandwidth capacity is clusterBW when clusterBW >0 and hostBW 0; similarly bandwidth capacity is hostBW when clusterBW 0 and hostBW >0);
Varney does not explicitly disclose:

However, Boone discloses:
said first given function is indicative of a transition rate ([0011] transition to the downloaded newer versions of the firmware applications by restricting deployment in accordance with a policy, e.g. times of day, specified days of the week, etc. (i.e. a rate; older version slowly transitioned to newer version)), said first given function evaluates increasingly over time based on the transition rate ([0011] transition to the downloaded newer versions of the firmware applications by restricting deployment in accordance with a policy, e.g. times of day, specified days of the week, etc. (i.e. a rate; older version slowly transitioned to newer version)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney in view of Boone to have a transition rate from using first and second tables. One of ordinary skill in the art would have been motivated to do so to manage the transition to the downloaded newer versions (Boone, [0011]) and for monitored and controlled deployment of new versions of CDN software (Varney, [1571]).
Varney-Boone do not explicitly disclose:
wherein said first given function initially evaluates to said first value more than to said second value, and wherein said first given function evaluates increasingly to said second value over time.
However, Folkes discloses:
wherein said first given function initially evaluates to said first value more than to said second value ([0042] incremental manner, e.g. synchronizing entries in new forwarding table and active forwarding table [0046] e.g. incrementally updated [FIG. 3] e.g. SYNCED 0000, [FIG. 4] e.g. now SYNCED 1000), and wherein said first given function evaluates increasingly to said second value over ([0042] incremental manner, e.g. synchronizing entries in new forwarding table and active forwarding table [0046] e.g. incrementally updated [FIG. 8] e.g. finally SYNCED 1111).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney-Boone in view of Folkes to have the transition rate denote a rate from using a first table to a second table. One of ordinary skill in the art would have been motivated to do so to incrementally update a table while continuing to process and forward received packets which is advantageous over disabling packet forwarding while the old table and new table are synchronized (Folkes, [0004] [0046]).
Regarding claim 4, Varney-Boone-Folkes disclose:
The method of claim 3, set forth above, 
Varney does not explicitly disclose:
wherein said first given function evaluates to said second value linearly over time.  
However, Boone discloses:
wherein said first given function evaluates linearly over time ([0011] transition to the downloaded newer versions of the firmware applications by restricting deployment in accordance with a policy, e.g. times of day, specified days of the week, etc. (i.e. a rate; older version slowly transitioned to newer version, e.g. daily; linear)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney in view of Boone to have a transition rate from using first and second tables. One of ordinary skill in the art would have been motivated to do so to manage the transition to the downloaded newer versions (Boone, [0011]) and for monitored and controlled deployment of new versions of CDN software (Varney, [1571]).
Varney-Boone do not explicitly disclose:
wherein said first given function evaluates to said second value linearly over time.

wherein said first given function evaluates to said second value linearly over time ([0042] incremental manner, e.g. synchronizing entries in new forwarding table and active forwarding table [0046] e.g. incrementally updated [FIGs. 3-8] e.g. SYNCED 0000 and incrementally finally SYNCED 1111).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney-Boone in view of Folkes to have the transition rate denote a rate from using a first table to a second table. One of ordinary skill in the art would have been motivated to do so to incrementally update a table while continuing to process and forward received packets which is advantageous over disabling packet forwarding while the old table and new table are synchronized (Folkes, [0004] [0046]).
Regarding claim 6, Varney-Boone-Folkes disclose:
The method of claim 3, set forth above, 
Varney-Boone do not explicitly disclose:
wherein, after a certain time, said first given function evaluates only to said second value.  
However, Folkes discloses:
wherein, after a certain time, said first given function evaluates only to said second value ([0042] incremental manner, e.g. synchronizing entries in new forwarding table and active forwarding table [0046] e.g. incrementally updated [FIG. 8] e.g. finally SYNCED 1111, (i.e. new table only in use now)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney-Boone in view of Folkes to have the transition rate denote a rate from using a first table to a second table. One of ordinary skill in the art would have been motivated to do so to incrementally update a table while continuing to process and 
Regarding claim 107, Varney-Boone-Folkes disclose:
The method of claim 6, set forth above, 
Varney-Boone do not explicitly disclose:
wherein said first table continues to be produced after said certain time.  
However, Folkes discloses:
wherein said first table continues to be produced after said certain time ([0052] after synchronizing entries, the control processor determines the entries in in-use table that are not in-use and causes these entries in table to be ignored (i.e. still produced but now ignored)). 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney-Boone in view of Folkes to have continued to produce the first table after said certain time. One of ordinary skill in the art would have been motivated to do so to determine that the entries in the in-use table that are not in use so as to ignore the values (Folkes, [0052]).
Regarding claim 8, Varney-Boone-Folkes disclose:
The method of claim 2, set forth above, 
Varney discloses:
wherein said first given function comprises a selection based on a value set by an operator ([1366] BWCap; see Table on p.78 where bandwidth capacity is clusterBW when clusterBW >0 and hostBW 0; similarly bandwidth capacity is hostBW when clusterBW 0 and hostBW >0).  
Regarding claim 9, Varney-Boone-Folkes disclose:
The method of claim 2, set forth above, 
Varney discloses:
([1366] BWCap; see Table on p.78 where bandwidth capacity is clusterBW when clusterBW >0 and hostBW 0; similarly bandwidth capacity is hostBW when clusterBW 0 and hostBW >0 [0610] list of service locators is evaluated by a rendezvous service, e.g. evaluation may use information available to the rendezvous service to determine the result [0855] e.g. best/optimal mechanism).  
Regarding claim 10, Varney-Boone-Folkes disclose:
The method of claim 2, set forth above, 
Varney discloses:
wherein a selection is policy specified in a 20configuration of the name being resolved ([0612] reuse policy for the endpoint list (i.e. selection for reuse)).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varney-Boone-Folkes in view of Leis et al. (US-9229902-B1) hereinafter Leis.
Regarding claim 5, Varney-Boone-Folkes disclose:
The method of claim 3, set forth above, 
Varney-Boone-Folkes do not explicitly disclose:
wherein said first given function evaluates sto said second value exponentially over time.
However, Leis discloses:
wherein said first given function evaluates sto said second value exponentially over time ([col. 14, ls. 42-col. 15, ls. 8] deployment schedule may specify a rate of deployment of an update (e.g. exponential deployment rate, etc.)).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney-Boone-Folkes in view of Leis to have evaluated to a second value exponentially over time. One of ordinary skill in the art would have been motivated to do so to specify a rate of deployment of an update (Leis, [col. 14, ls. 42-col. 15, ls. 8]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Talluri et al. (US-6748429-B1) METHOD TO DYNAMICALLY CHANGE CLUSTER OR DISTRIBUTED SYSTEM CONFIGURATION;
Kothandaraman et al. (US-20050080801-A1) SYSTEM FOR TRANSACTIONALLY DEPLOYING CONTENT ACROSS MULTIPLE MACHINES;
Eberlein et al. (US-20160246832-A1) ZERO DOWNTIME UPGRADE FOR DATABASE APPLICATIONS USING TABLES WITH SEQUENCES;
VENKATARAMAIA H et al. (US-20160378526-A1) SEAMLESS ADDRESS REASSIGNMENT VIA MULTI-TENANT LINKAGE;
Zahid et al. (US-20160301565-A1) SYSTEM AND METHOD FOR EFFICIENT NETWORK RECONFIGURATION IN FAT-TREES;
ZHANG et al. (US-20170111222-A1) TRAFFIC SWITCHING METHOD AND APPARATUS;
Tasoulas et al. (US-20180062925-A1) SYSTEM AND METHOD FOR SUPPORTING FAST HYBRID RECONFIGURATION IN A HIGH PERFORMANCE COMPUTING ENVIRONMENT;
Geiger et al. (US-20180139090-A1) METHOD FOR SECURE ENROLLMENT OF DEVICES IN THE INDUSTRIAL INTERNET OF THINGS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
3/15/22